DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

The terminal disclaimer filed on 06/30/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

This communication is in response to the papers filed 06/30/2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 20-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest individually or in combination that “in response to a query operator using data having a format different from a storage model format of one or more data items stored in a database, converting the format of the data used by the query operator to another format that matches the storage model format of the one or more data items, wherein a difference between the format and the storage model format before the converting is a row-format or a column-format” as set forth in claims 20-31. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. CHAU whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/DUNG K CHAU/Primary Examiner, Art Unit 2153